UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) February 21, 2008 NAUGATUCK VALLEY FINANCIAL CORPORATION (Exact Name of Registrant as Specified in Its Charter) United States 0-50876 65-1233977 (State or other jurisdiction of (Commission (IRS Employer incorporation or organization) File Number) Identification No.) 333 Church Street, Naugatuck, Connecticut 06770 (Address of principal executive offices) (Zip Code) (203) 720-5000 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On February 21, 2008, Naugatuck Valley Financial Corporation (the “Company”), the holding company for Naugatuck Valley Savings and Loan, issued a press release correcting certain disclosure contained in the Company’s February 19, 2008 press release announcing that the Board of Directors had approved a stock repurchase program authorizing the Company to repurchase up to 361,207 shares of the Company’s outstanding common stock.For more information, reference is made to the Company’s press release dated February 21, 2008, a copy of which is attached to this Report as Exhibit 99.1 and is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits. (a) Financial Statements of Businesses Acquired: Not applicable (b) Pro Forma Financial Information: Not applicable (c) Shell Company Transactions: Not applicable (d) Exhibits Number Description 99.1 Press Release dated February 21, 2008 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. NAUGATUCK VALLEY FINANCIAL CORPORATION Date: February 21, 2008 By: /s/ John C. Roman John C. Roman President and Chief Executive Officer
